                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                      Plaintiff,                                    8:17CR144

       vs.
                                                     ORDER ON APPEARANCE FOR
BENJAMIN LEE FULLER,                               SUPERVISED RELEASE VIOLATION

                      Defendant.


       The defendant appeared before the court on June 14, 2019 regarding a Petition
for Offender Under Supervision [52]. Richard H. McWilliams represented the defendant.
Kelli L. Ceraolo represented the government. The defendant was advised of the alleged
violations of supervised release, right to retain or appointment of counsel, and any right
to a preliminary hearing in accordance with Federal Rule of Criminal Procedure
32.1(a)(3).
       The defendant freely, knowingly, intelligently, and voluntarily waived the right to a
preliminary hearing. Fed. R. Crim. P. 32.1(b)(1)(A). The Court finds probable cause as
alleged in the petition to believe the defendant violated the terms of supervised release
and the defendant should be held to answer for a final dispositional hearing. Fed. R.
Crim. P. 32.1(b)(1)(C). The defendant shall appear personally for a final dispositional
hearing before Judge Rossiter in Courtroom 4, Third Floor, Roman L. Hruska Federal
Courthouse, 111 South 18th Plaza, Omaha, Nebraska on August 7, 2019 at 9:30 a.m.
       The government moved for detention based upon risk of danger. The defendant
requested a detention hearing which was held. The court finds that the defendant failed
to meet his burden to establish by clear and convincing evidence that he will not pose a
danger to any other person or to the community. Fed. R. Crim. P. 32.1(a)(6); 18 U.S.C.
§ 3143(a)(1). The government’s motion for detention is granted as to risk of danger and
the defendant shall be detained until further order of the Court.
       The defendant shall be committed to the custody of the Attorney General or
designated representative for confinement in a correctional facility and shall be afforded
a reasonable opportunity for private consultation with defense counsel. Upon order of a
United States court or upon request of an attorney for the government, the person in
charge of the corrections facility shall deliver the defendant to the United States Marshal
for an appearance in connection with a court proceeding.


       IT IS SO ORDERED.


       Dated this 14th day of June, 2019.

                                                 BY THE COURT:

                                                 s/ Susan M. Bazis
                                                 United States Magistrate Judge




                                            2
